Citation Nr: 1704055	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to nonservice-connected Department of Veterans Affairs (VA) pension benefits.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Waco, Texas VA Regional Office (RO).  (His record is now in the jurisdiction of the Houston, Texas RO.)  In December 2011 and April 2014, this matter was remanded for additional development.  

[In a document entered in his VA electronic record in October 2013 (but dated January 4, 2014) VFW advised the Veteran that they were declining his designation if that organization as his representative.  By February 2014 correspondence the Board sought clarification from the Veteran regarding his representation; he did not respond.  The record does not include a designation of representation (VA Form 21-22) completed subsequent to the Board's inquiry.  Accordingly, the Veteran is assumed to be appearing pro se (although both Texas Veterans Commission, in June 2016, and VFW, in December 2016, have submitted written argument in the matter).

[The April 2014 Board decision also denied service connection for low back and left foot disabilities and for hypertension and a hernia, resolving these matters.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for pension benefits was originally denied by the RO in January 2008 on the basis that his disabilities did not preclude him from working; it was noted that on December 2007 VA examination he was reported to be working.  He became eligible for pension under 38 U.S.C.A. § 1513 in July 2011, when he reached the age of 65.  His appeal in the matter has remained pending; critical questions remain unresolved.
The Veteran became entitled to Social Security Administration (SSA) benefits in July 2007, but that it is not clear when he began to receive such benefits.  Based on information showing that his monthly SSA benefits were $1509, a July 2013 supplemental statement of the case (SSOC) denied his pension claim on the basis that his countable annual income was excessive for the receipt of such benefits.  

VA outpatient treatment records show that in August 2012, the Veteran stated that he was working as a substitute teacher and in a retail store.  In April 2016, he indicated that, in addition to substitute teaching, he was a bus driver for a school.  In August 2016, he noted that he had retired from the bus driver position, but was still working as a substitute teacher.  

The Board's April 2014 remand directed that the AOJ have the Veteran complete various forms, including VA Form 21-686c (Declaration of Status of Dependents) and VA Form 21-527 (Income-Net Worth and Employment).  In addition, the AOJ was to obtain from SSA information regarding when he received his first benefit check from that agency and any information it had concerning his employment in 2012.  The AOJ sent the Veteran the forms the Board specified were to be completed; however, he has not returned completed forms, the record still does not show when the Veteran received his initial SSA check.  The development is therefore noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance)

The Veteran is advised that under 38 C.F.R. § 3.158(a), when evidence or information requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to complete updated VA Forms 21-686c (Declaration of Status of Dependents) and 21-527 (Income-Net Worth and Employment Statement), for each annual period since 2007.  He should be advised what constitutes countable annual income and of the various exclusions from income; he should be afforded opportunity to furnish information concerning his unreimbursed yearly medical expenses since 2007.

2.  The AOJ obtain from SSA information regarding when the Veteran received his first SSA disability benefits check and any information they may have about his employment in 2012).

3.  The AOJ should then review the record and readjudicate the claim (under 38 C.F.R. § 3.158(a), if applicable.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

